     Case 3:19-cv-00629-MMD-CLB Document 22 Filed 10/09/20 Page 1 of 2




 1

 2

 3

 4

 5
                   UNDER SEAL
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                   UNDER SEAL
25

26

27

28
                                      1
           Case 3:19-cv-00629-MMD-CLB Document 22 Filed 10/09/20 Page 2 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar No. 13466
 3   LINDSAY A. AGER
     Assistant United States Attorney
 4   Nevada Bar No. 11985
     U.S. Attorney’s Office
 5   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101
 6   Ph: 702-388-6336
     Fax: 702-388-6787
 7   Email: lindsay.ager@usdoj.gov
 8   Attorneys for the United States
 9                                  UNITED STATES DISTRICT COURT
10                                         DISTRICT OF NEVADA
11    United States of America, ex rel. Jagroop          ) Case No.: 3:19-cv-00629-MMD-CLB
      Sandhu,                                            )
12                                                       )
                      Plaintiff,                         ) Order
13                                                       )
               v.                                        )
14                                                       )
      Enterprise Holdings, Inc., et al.,                 )
15                                                       )
                      Defendants.                        )
16                                                       )
17            The United States having intervened in this action, pursuant to the False Claims Act, 31

18   U.S.C. § 3730(b)(4), the Court rules as follows:

19            1.     the relator’s Complaint, the United States’ Notice of Intervention, and this Order

20                   be unsealed;

21            2.     all other papers or Orders on file in this matter shall remain under seal; and

22            3.     the seal shall be lifted on all matters occurring in this action after the date of this

23   Order.

24            It is so ordered.

25            Dated: October 9, 2020

26
                                                             ______________________________________
27                                                           United States District Judge
28
                                                         4
